                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JESSICA PEREZ,                                       Case No. 18-cv-07375-SK
                                   8                     Plaintiff,
                                                                                              CONDITIONAL DISMISSAL
                                   9              v.

                                  10     KAISER FOUNDATION HP, INC.,                          Regarding Docket No. 32
                                  11                     Defendant.

                                  12           The parties have advised the Court that they have reached a tentative settlement of this
Northern District of California
 United States District Court




                                  13   case and expect to file a dismissal with prejudice in the near future. (Dkt. 32.) Therefore, IT IS
                                  14   HEREBY ORDERED that this cause of action is dismissed without prejudice; provided,
                                  15   however that if any party hereto shall certify to this Court, within sixty days, with proof of service
                                  16   thereof, that the agreed consideration for said settlement has not been delivered over, the foregoing
                                  17   order shall stand vacated and this cause shall forthwith be restored to the calendar to be set for
                                  18   trial. If no certification is filed, after passage of sixty days, the dismissal shall be with prejudice.
                                  19   As stipulated by the parties, the Court will retain jurisdiction to interpret and enforce the
                                  20   settlement agreement.
                                  21           IT IS SO ORDERED.
                                  22   Dated: August 5, 2019
                                  23                                                      ______________________________________
                                                                                          SALLIE KIM
                                  24                                                      United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
